Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      04-MAR-2022
                                                      09:57 AM
                                                      Dkt. 7 ODDP


                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   WAIPIO VALLEY ARTWORKS L.L.C., a Hawai#i limited liability
  company; WAIPIO OHANA CORPORATION, a Hawai#i corporation dba
 WAIPIO VALLEY SHUTTLE; NA#ALAPA STABLES, LLC, a Hawai#i limited
      liability company; and MICHAEL OLIVAL, Petitioners,

                                vs.

        MITCHELL D. ROTH, in his capacity as Mayor of the
                  COUNTY OF HAWAII, Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, filed on February 28, 2022, and the record, the issues

and request for relief presented in the petition do not warrant

this court’s intervention by way of an extraordinary writ, and

petitioners have alternative means to seek relief, including

seeking relief in the circuit court as provided by law.    See Kema

v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to
relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996) (with

respect to a public official, mandamus relief is available to

compel an official to perform a duty allegedly owed to an

individual only if the individual’s claim is clear and certain,

the official’s duty is ministerial and so plainly prescribed as

to be free from doubt, and no other remedy is available).

Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED: Honolulu, Hawai#i, March 4, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2